67 F.3d 306
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald EVERETT, Plaintiff-Appellant,v.L. LOZANO, officially and individual capacity as rankingLieutenant;  T.L. Hill, officially and individual capacityas ranking Lieutenant;  E. Contreras, officially and inindividual capacity as Program Administrator;  T. March,officially and in individual capacity as ProgramAdministrator;  San Diego County Sheriff's Department;Does, Defendants-Appellees.
No. 94-56333.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 25, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Ronald Everett, a California state prisoner, appeals pro se the district court's denial of his motions for appointment of counsel and for a temporary restraining order ("TRO") in his 42 U.S.C. Sec. 1983 action.  We dismiss for lack of jurisdiction.


3
The district court's order denying Everett's request for appointment of counsel is not a final, appealable order under 28 U.S.C. Sec. 1291, nor is it immediately appealable under the collateral order exception to the final judgment rule.  See Kuster v. Block, 773 F.2d 1048, 1049 (9th Cir.1985).  Accordingly, we dismiss this portion of Everett's appeal.  See id.


4
Similarly, an appeal from the denial of a TRO is considered premature and is disallowed " 'in the interests of avoiding uneconomical piecemeal appellate review.' "  Religious Technology Ctr., Church of Scientology Int'l, Inc. v. Scott, 869 F.2d 1306, 1309 (9th Cir.1989) (quoting Kimball v. Commandant Twelfth Naval Dist., 423 F.2d 88, 89 (9th Cir.1970)).  Thus, we dismiss Everett's appeal from the denial of his motion for a TRO.  See Hunt v. National Broadcasting Co., 872 F.2d 289, 292 (9th Cir.1989).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3